Exhibit 23.4 Consent of Independent Registered Public Accounting Firm The Board of Directors of the General Partner Essex Portfolio, L.P.: We consent to the use of our report dated March 11, 2013, with respect to the consolidated balance sheets of Essex Portfolio, L.P. and subsidiaries as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), capital, and cash flows for each of the years in the three-year period ended December31, 2012, and the related financial statement scheduleIII, included herein and to the reference to our firm under the heading “Experts” in the post-effective amendment No.1 to the registration statement on Form S-3 (No. 333-187561). /S/ KPMG LLP KPMG LLP San Francisco, California April 4, 2013
